NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 12a0189n.06

                                          No. 10-4051
                                                                                         FILED
                              UNITED STATES COURT OF APPEALS                        Feb 16, 2012
                                   FOR THE SIXTH CIRCUIT                      LEONARD GREEN, Clerk
MARK OSEI,                                          )
                                                    )
       Petitioner,                                  )
                                                    )
v.                                                  )       ON PETITION FOR REVIEW
                                                    )       FROM THE UNITED STATES
ERIC H. HOLDER, JR., Attorney General,              )       BOARD OF IMMIGRATION
                                                    )       APPEALS
       Respondent.                                  )




       Before: MARTIN and McKEAGUE, Circuit Judges; CALDWELL, District Judge.*



       PER CURIAM. Mark Osei petitions for review of an order by the Board of Immigration

Appeals (Board) affirming an immigration judge’s (IJ) order finding him removable and denying his

request for a good faith marriage waiver. See 8 U.S.C. § 1186a(c)(4)(B).

       Osei, a native and citizen of Ghana, entered the United States in 2001 and was granted

conditional permanent resident status in 2003 based on his marriage to Joyce Williams, a United
States citizen. See 8 U.S.C. § 1186a(a). They subsequently divorced in 2005. Osei filed two

petitions to remove the conditions on his permanent resident status, seeking a waiver of the

requirement that he and Williams jointly file the petition. See 8 U.S.C. § 1186a(c)(4)(B). The

government denied both petitions, concluding that Osei had failed to establish that he entered into

his marriage in good faith.




       *
        The Honorable Karen K. Caldwell, United States District Judge for the Eastern District
of Kentucky, sitting by designation.
                                             No. 10-4051
                                                 -2-

        The government initiated removal proceedings against Osei based on the termination of his

conditional permanent resident status. See 8 U.S.C. § 1227(a)(1)(D)(I). At a hearing before the IJ,

Osei conceded that he was removable, but renewed his request for a waiver of the joint filing

requirement. The IJ concluded that Osei was not credible and had failed to meet his burden of

establishing that he entered into his marriage in good faith. The IJ found that both Osei and his

supporting witness gave inconsistent, vague, and evasive testimony; that there was a lack of

documentation showing that Osei and Williams had established a life together; and that Osei had

been unable, in his interview with immigration authorities, to recall the names of Williams’s family

members, or the date of his wedding. Accordingly, the IJ denied Osei’s waiver request and ordered

him removed to Ghana. The Board dismissed Osei’s appeal.

        An alien who gains conditional permanent resident status by marrying a United States citizen

is required to file a joint petition with his spouse to remove the conditional basis of his status. See

8 U.S.C. § 1186a(c)(1). A conditional permanent resident may seek a waiver of the joint filing

requirement, however, by showing that “the qualifying marriage was entered into in good faith by

the alien spouse, but the qualifying marriage has been terminated (other than through the death of

the spouse) and the alien was not at fault in failing to meet the [joint filing] requirements.” 8 U.S.C.

§ 1186a(c)(4)(B). The decision to grant a waiver under this provision is within “the Attorney

General’s discretion.”    8 U.S.C. § 1186a(c)(4).        In reviewing a waiver application, “[t]he

determination of what evidence is credible and the weight to be given that evidence shall be within
the sole discretion of the Attorney General.” Id.

        We have jurisdiction to review a final order of removal. See 8 U.S.C. § 1252(a)(5); Giraldo

v. Holder, 654 F.3d 609, 611 (6th Cir. 2011). That jurisdiction is limited, however, and does not

extend to review of a “decision or action of the Attorney General” that is specified by statute as being

discretionary. 8 U.S.C. § 1252(a)(2)(B)(ii); see Kucana v. Holder, 130 S. Ct. 827, 836-37 (2010);

Giraldo, 654 F.3d at 611-12. Although we retain jurisdiction to review constitutional claims and

questions of law, see 8 U.S.C. § 1252(a)(2)(D), and non-discretionary decisions underlying

determinations that are ultimately discretionary, see Abdulahad v. Holder, 581 F.3d 290, 297 (6th
                                            No. 10-4051
                                                -3-

Cir. 2009), Osei does not raise these types of claims. Rather, he argues that the IJ and the Board

erred by deeming his testimony incredible, disregarding evidence concerning his marriage, and

failing to credit his explanations for certain discrepancies in the record. These arguments are

directed at the credibility determinations and the weight afforded to the evidence made by the IJ and

the Board. Because these determinations are explicitly committed to the discretion of the Attorney

General, we lack jurisdiction to review them. See 8 U.S.C. § 1252(a)(2)(B)(ii); Abdulahad, 581 F.3d

at 297.

          Accordingly, we dismiss the petition for review.